Citation Nr: 0934360	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-35 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus with Achilles tendonitis.

2.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Counsel
INTRODUCTION

The Veteran served on active duty from June 1950 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for the bilateral foot disorder, and denied service 
connection for the back disability.  The Veteran appealed 
both his initial rating and the denial of service connection.  

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in Columbia in March 2008 
to present testimony on the issues on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
jurisdiction over that evidence.

Please note that this appeal has been advanced on the Board's 
docket due to the Veteran's advanced age, pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's 
bilateral foot disability has been manifested by some pain on 
walking in the feet and calves bilaterally, with some 
pronation of the feet and occasional swelling.  These 
symptoms are improved with orthotics.

2.  The evidence does not demonstrate that the Veteran's 
bilateral foot disability causes callosities or spasms of the 
Achilles tendon.  There is no objective evidence of marked 
deformity, nor does the evidence show that the disability 
causes limitation of motion of the ankle or foot. 

3.  The Veteran's current low back disability, including 
lumbar spondylosis and lumbar degenerative disc disease, was 
first manifested many years after service and is not 
medically related to his service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus with Achilles tendonitis are not met at 
any time during the appellate period.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(2008).

2.  A low back disability was not incurred or aggravated in 
the Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.159(b) (2008).  In May 2006, the agency of original 
jurisdiction (AOJ) sent a letter to the Veteran informing him 
of information and evidence necessary to substantiate the 
initial claims for service connection.  It explained the 
relative burdens of VA and the Veteran, relating the 
information and evidence that VA would seek to provide and 
that which he was expected to provide.  It also informed the 
Veteran of information and evidence that governs the initial 
assignment of a disability evaluation and the regulations 
regarding the effective date of the establishment of service 
connection.  Thus, this notice is adequate with respect to 
the Veteran's claims for service connection.

Service connection was subsequently granted for the bilateral 
foot disability, and the Veteran appealed the initial rating 
assigned.  In cases such as this, where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Moreover, in a letter dated in 
August 2006, the AOJ notified the Veteran of the process by 
which increased disability ratings are determined.  The 
Veteran was given the opportunity to submit additional 
information.  The claim was subsequently readjudicated in the 
October 2006 statement of the case.  Accordingly, the Veteran 
has been adequately notified of the information and evidence 
necessary to substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  The Board notes that in February 2007, the RO 
contacted the Veteran to notify him that his service 
treatment records had been lost.  His representative 
reiterated this issue in a June 2009 brief.  However, this 
notice appears to have been sent in error.  The claims file 
in its current state includes a service treatment records 
folder, date-stamped showing receipt in June 2006, which 
contains the following records: the Veteran's enlistment and 
separation examinations; clinical treatment records that span 
the entire length of his service from 1950 to 1954; dental 
records; and immunization logs.  It does not appear, nor does 
the Veteran himself allege, that any service treatment 
records are missing from this file.  Therefore, the Board 
finds that the service treatment records are complete.

All identified and available post-service treatment records 
have been secured.  In particular, although the Veteran 
testified that he was treated after service for the 
disabilities at issue, he also acknowledged that those 
records were unavailable, due to the providers' no longer 
being in practice or being deceased.  Furthermore, pursuant 
to the Board's May 2008 remand, the report of the January 
2008 "VA examination" to which the Veteran testified during 
his hearing before the undersigned was obtained.  It, in 
fact, was a routinely scheduled primary care appointment, 
which included a comprehensive physical, as opposed to a 
Compensation and Pension examination conducted in conjunction 
with his claims for benefits.  To that end, however, the 
Veteran had previously been examined in July 2006 in relation 
to his bilateral foot disability.  Also, at the request of 
the Board, the Veteran underwent a VA orthopedic examination 
in August 2008, at which time a medical opinion was obtained 
to clarify the etiology of his back disorder.  Both 
examinations and the nexus opinion are adequate, as they 
address the appropriate medical questions with specificity 
and are of appropriate scope, as discussed in more detail 
below. The Board finds that there is sufficient competent 
medical evidence to decide the claims.

Disability Evaluations

The Veteran seeks a higher initial disability evaluation for 
his service-connected bilateral pes planus with Achilles 
tendonitis.  Such evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, however, in 
appeals such as this that concern the assignment of an 
initial rating, the level of disability from the grant of 
service connection forward will be examined.  Higher 
evaluations for separate periods are available based on the 
facts found during the appeal period to account for any 
fluctuation in severity.  See Fenderson v. West, 12 Vet. App. 
119 (1999). 

The July 2006 rating decision on appeal established a 10 
percent evaluation for the Veteran's bilateral foot disorder 
under 38 C.F.R. § 4.71a, DC 5024-5276.   DC 5024 relates to 
the tendon component of the Veteran's disability, and 
provides that tenosynovitis is to be rated on limitation of 
motion of the affected part, as degenerative arthritis.  
Diagnostic codes relating to the affected part (the feet) are 
found in 38 C.F.R. § 4.71a, DCs 5276-5284.  DC 5276 in 
particular provides the criteria for ratings for pes planus 
(flatfoot), the Veteran's diagnosed disability.  

Under the schedule, the 10 percent rating contemplates 
moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the atendo achillis, pain on 
manipulation and use of the feet, whether bilateral or 
unilateral.  The next higher rating of 30 percent 
contemplates severe bilateral flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopaedic shoes or appliances, is rated 50 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a, DC 5276.  

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2008); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the Veteran undertaking the motion.  See DeLuca v. Brown, 
supra.

The Veteran underwent a VA examination in July 2006 in 
conjunction with his claim.  At that time, he reported very 
mild foot pain bilaterally, estimating that it was between 1 
and 2 on a scale of 1 to 10.  He also reported calf 
tightness, which was attributed to the Achilles tendonitis.  
Prolonged standing and walking caused increased calf pain and 
tightness.  Objective examination revealed that the Veteran 
had no corns, calluses, or edema.  He did not have 
restrictive motion in his feet, nor painful motion, point 
tenderness, abnormal weight bearing, weakness, or 
instability.  A complete loss of arch was noted in each foot, 
but no other deformity such as pronation or abduction was 
found.  Tenderness was noted over the Achilles tendon on both 
extremities.  Repetitive testing on the feet and tendons did 
not cause limitation of motion due to pain, fatigue, or 
weakness.  Diagnoses of bilateral pes planus and bilateral 
Achilles tendonitis were rendered.  The examiner noted that 
he thought the majority of the Veteran's complaints were 
secondary to the bilateral Achilles tendonitis, and further 
that it is that disorder the Veteran is referring to when he 
continues to mention calf pain.  

Private and VA outpatient clinical records are of record and 
date from 1997 to August 2008.  These records do not 
contradict the findings of the VA examination.  In January 
2008, the Veteran was seen at a VA rehabilitation clinic for 
evaluation of his bilateral foot disability, based on 
complaints of pain and swelling in his feet when standing for 
long hours.  That examination revealed mild pes planus on the 
left only, with x-ray evidence of heel spurs bilaterally.  No 
other significant abnormalities were seen.  The Veteran's 
gait was independent, without deviations or the need for 
ambulatory assistive devices.  He had full range of motion in 
the ankle, with no evidence of swelling.  He was given gel 
heel pads, and prescribed orthotics.  

Private records in February 2008 confirm that the Veteran had 
not yet received his orthotics, and his physician prescribed 
them again.  Although the examination at that time is largely 
for a back disorder, the report does indicate that the 
Veteran felt unsteady on his current gel pads.  He was noted 
to have a shuffling gait due to this unsteady feeling.  
"Some pronation" was noted with "decreased subtalar 
mobility."  The impression was chronic foot strain with 
pronation.  The physician recommended a molded total contact 
shoe.  Follow up in March 2008 revealed that the Veteran had 
better mobility and a better gait, due to his new orthotics.  

On review, the Veteran's symptoms consist of pain on 
prolonged walking in the feet and calves bilaterally, with 
some pronation.  These are appropriately rated as 10 percent 
disabling, which is indicative of moderate symptomatology.  
Although abnormal weight bearing was specifically ruled out 
in July 2006, and no abnormalities have been noted with 
respect to the Achilles tendons, the credible evidence does 
show that the Veteran experiences some pain on the use of his 
feet.  The evidence does not, however, reflect symptomatology 
contemplated by the higher levels.  Specifically, at no point 
have callosities been noted on exam.  There are some 
subjective complaints of swelling on use; however, this 
cannot be considered a common result of use, given the 
negative findings for swelling of record at each examination.  
Spasms of the Achilles tendon have not been found on exam.  
Orthotics have been shown to improve his symptoms.

The rating schedule does not define the terms "mild," 
"moderate," "severe," or "marked," as used in this 
diagnostic code to describe the degree of deformity of the 
foot.  Instead, adjudicators must evaluate all of the 
evidence and render a decision that is "equitable and 
just."  38 C.F.R. § 4.6 (2008).  In this case, while "some 
pronation" was noted in February 2008, the Board finds that 
this does not rise to the level of "marked deformity" 
contemplated by the higher ratings.  Notably, a July 2006 x-
ray demonstrated plantar calcaneal spurs, with no other 
significant skeletal or soft tissue abnormalities seen.  
Physical examination at that time noted the fallen arches, 
but otherwise found the Veteran's feet to be normal 
appearing.  A January 2008 x-ray demonstrated no interval 
change from July 2006.   Apart from one instance in February 
2008, the Veteran's gait has remained consistently normal and 
he continues to walk unassisted, which weighs against the 
presence of a marked deformity.  On the one occasion where 
his gait was noted to be shuffling, the Veteran attributed 
this to an unsteady feeling due to his gel pads, rather than 
to a deformity of the feet.  In short, the evidence does not 
support a finding of marked deformity sufficient to more 
nearly approximate the higher rating categories under DC 
5276.

Arguably, the tendon component of the Veteran's service-
connected disability involves movement of the ankle, which is 
contemplated by 38 C.F.R. § 4.71a, DC 5271.  That code 
provides a higher 20 percent rating for marked limitation of 
motion.  However, in this case, the objective medical 
evidence fails to establish that the Veteran's bilateral foot 
disability causes any limitation of motion of the ankle.  At 
his July 2006 VA examination, he had full range of motion of 
his foot, without pain, weakness, or instability.  A January 
2008 outpatient clinical record shows that the Veteran had 
full ankle range of motion, without edema.  The remaining 
records are silent for findings of ankle limitation of 
motion.  Therefore, a rating under DC 5271 is not 
appropriate. 

Although the Veteran does have pain associated with his 
musculoskeletal disability, a higher rating for functional 
impairment is not warranted, as the Board finds that his 
rating adequately contemplates such pain.  First and 
foremost, the language of the schedule specifically 
contemplates "pain on manipulation and use of the feet."    
Furthermore, the evidence does not demonstrate adequate 
pathology sufficient to support additional functional loss.  
As noted on the 2006 VA exam, the range of his motion was not 
limited prior to, nor after, repetitive motion testing.  
There was no evidence of abnormal weight bearing or other 
factors affecting his gait.  There was no visible behavior by 
the Veteran when undertaking the motion that he was 
additionally limited by weakness, excess fatigability, or 
incoordination.  He denied that his foot disability had any 
effect on his activities of daily living.  In his February 
2008 private examination, he was noted to be ambulating 
independently, though shuffling due to an unsteady feeling 
given the padding he had been using in his shoes.  By March 
2008, however, the new orthotics were noted to be a 
successful treatment, as the Veteran had better mobility and 
gait.  In sum, the functional loss that the Veteran does 
experience due to pain on prolonged standing or walking is 
already compensated.

Neither the Veteran, nor the evidence of record, raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  That regulation applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional or unusual disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

Here, the rating criteria found in DC 5276 reasonably 
describe the Veteran's disability level and symptomatology.  
They account specifically for the pain in his feet and his 
Achilles tendons, which are his two main physical complaints.  
Furthermore, the competent evidence does not demonstrate that 
the foot disability causes marked interference with the 
Veteran's activities of daily living, which he is 
consistently noted to be independent in.  Occupationally, he 
is retired, and during the course of his hearing before the 
undersigned, he appeared to relate his retirement to his back 
disability.  His foot disability has not required frequent 
hospitalizations, nor has it otherwise produced impairment 
unrecognized by the schedule.  

On the whole, the evidence does not support the proposition 
that the Veteran's service-connected foot disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. 
§ 3.321(b)(1).  Rather, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Referral for extraschedular 
consideration is not warranted.

Whether the Veteran is entitled to higher evaluations for 
separate periods based on the facts found during the appeal 
period has also been contemplated.  See Fenderson v. West, 
supra.  In this case, the Veteran's disability picture has 
remained relatively stable throughout the course of the 
appeal.  Therefore, staged ratings are not warranted.  A 10 
percent disability rating, and no higher, is appropriate.
 
Service Connection

The Veteran seeks service connection for a low back 
disability, which he contends initially manifested in 
service.  Specifically, in his hearing before the 
undersigned, the Veteran testified that while serving in the 
Navy, he was loading supplies aboard the ship when he lost 
his balance at the top of some stairs, fell down them, and 
rolled into an aluminum locker.  He reported that he was 
treated at a hospital, was given a back brace, and was put on 
light duty.  Because his duties allowed him to be off his 
feet, he felt his back was not too bad during service.  He 
believes his current back pain stems from this event.

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (such as arthritis in this case) 
manifested itself to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Veteran underwent a VA examination in conjunction with 
his back claim in August 2008.  At that time, his current 
diagnoses were confirmed by examination and x-ray as lumbar 
spondylosis and lumbar degenerative disc disease.  Thus, the 
first element of service connection, namely that he have a 
current disability, has been met.

With respect to the second element, an incident in service, 
the Veteran's service treatment records do not confirm that 
he received treatment for his back after a fall.  In fact, 
they are negative for any complaints referable to the back.  
Both his June 1950 enlistment examination and his March 1954 
separation examination noted that the spine was normal.  The 
records do show that he was hospitalized for one day in May 
1951.  However, this was specifically noted to be due to 
bilateral pes planus, a disability for which service 
connection is now in effect.  The records of this 
hospitalization detail the Veteran's complaints and treatment 
at that time.  Notably absent is any reference to his back.  

The Veteran did, however, credibly testify to the falling 
incident in his March 2008 hearing before the undersigned.  
While the lack of confirming contemporaneous evidence from 
the service treatment records weighs against the claim, it is 
not dispositive.  The Board will accept that the Veteran fell 
and experienced pain in his back.  Because the records do not 
confirm the same, however, any specific diagnosis or 
treatment that the Veteran contends he had is not considered. 

The question remains whether the medical evidence establishes 
the third element of service connection, that of a nexus 
between the in-service pain and his currently diagnosed back 
disabilities.  A review of the post-service medical records 
reveals that in February 1972, during treatment for a 
gastrointestinal disorder, the Veteran's lumbosacral spine 
was x-rayed.  A "transitional vertebra" (a congenital 
abnormality) was noted; no other findings were made.  In 
September 1975, the Veteran sought emergency treatment for a 
work injury, at which time he reported lifting a heavy 
machine and experiencing considerable pain in his back.  He 
also noted that he had had similar back pain in 1971, which 
was relieved by muscle relaxants.   X-ray evidence again 
revealed the transitional vertebra, with no other 
abnormalities.  A diagnosis of acute lumbosacral strain was 
rendered.

The Veteran sought treatment from a private physician in 
February 2008.  He recounted his recollection of the in-
service fall and his post-service treatment (recognized now 
to be unavailable).  Examination revealed limitation of 
motion in the back and subjective complaints of radiculopathy 
(radiating pain) down into his legs.  An impression of 
lumbago with possible spinal stenosis was noted.  A follow-up 
magnetic resonance imaging (MRI) scan, also dated in February 
2008, revealed a very mild posterior disc bulge in the 
lumbosacral spine, without stenosis, that was interpreted as 
"very mild degenerative changes."  A February 2008 clinical 
report characterized the Veteran's disability as mild 
degenerative disc disease at L3-4.  Physical therapy was 
noted to improve his symptoms in March 2008.

The Veteran submitted the private medical evidence in March 
2008, along with an undated statement, typed on a plain piece 
of paper, which said: "A Medical statement with a diagnosis 
to include verbiage this Combat Veteran's medical condition 
_______ which occurred during his active duty period is more 
than likely a major contributing factor to his current 
diagnosis of _______," with "Lumbago" hand-written into 
the second blank.  His private physician wrote, "I agree," 
and signed it.  

Because this statement tended to associate the Veteran's 
current disability with his service, the Board remanded the 
claim in May 2008 so that a full examination and etiological 
opinion could be obtained.  In August 2008, the Veteran 
underwent that exam.  The medical professional who conducted 
it had full access to the claims file and provided a detailed 
description of the relevant facts, to include the Veteran's 
allegations referable to service (that he was hospitalized 
after the fall), as well as his post-service treatment 
history.  On his review, the medical professional opined that 
the Veteran's currently diagnosed low back disabilities were 
not related to the veteran's claimed fall in service.  In 
support of his opinion, he referred to the confirmed 
hospitalization in service.  Although he incorrectly pointed 
out that it was unclear what the hospitalization was for, he 
did note that the Veteran had other comorbidities.  A review 
of the actual evidence shows that the hospitalization was, in 
fact, unrelated to the back.  Further, the medical 
professional noted that there was a diagnosis made in 1975 
(more than 20 years after service separation) of an acute 
lumbar spine strain that showed a history from 1971 of some 
sort of back injury, but that prior records from the treating 
physician at that time were not available.  The medical 
professional also found it significant that there was no 
record of any treatment for a back disorder during the first 
post-service year.

The Board finds that the August 2008 VA opinion is more 
probative on the issue of nexus than the March 2008 statement 
by the Veteran's treating physician.  In particular, while 
both medical professionals are competent to render opinions 
on the matter, the VA opinion offers a more complete picture 
of what was reviewed and the basis for the conclusions 
rendered.  Specifically, the VA opinion evidenced a review of 
the relevant facts and circumstances of the Veteran's claim, 
by referencing the in-service event and the available 
treatment records.  The examiner also offered reasons for his 
conclusion, which are supported by the record.  The evidence, 
when viewed as a whole, does not contradict his finding.  The 
opinion, therefore, is afforded considerable weight in 
denying the claim.  Although the Veteran's representative 
argues in a June 2009 brief that there was a VA examination 
conducted in January 2008 for the back that resulted in a 
negative nexus opinion, the Board finds that the 
representative must have been referring to the August 2008 VA 
examination, as the January 2008 records refer to the feet 
and not the back.  The representative argued that the 
examination and opinion was conducted without the presence of 
service treatment records.  However, as discussed at the 
beginning of this decision, the Board finds that in fact the 
service treatment records in the file (dated as received in 
June 2006) appear to be complete.  Moreover, the 2008 
examiner stated that the claims file was reviewed in its 
entirety, and made reference to the in-service 
hospitalization.  Thus, the Board finds no evidence to 
support the representative's allegation that the 2008 
examination did not have the benefit of service treatment 
records in the file.  

Regarding the March 2008 statement by the Veteran's private 
physician, this statement appears to describe the opinion 
which was requested of the physician, rather than actually 
state an opinion.  Further, it is wholly devoid of any 
rationale or stated basis in the facts.  Additionally, its 
provenance is unclear, given that it is partially typed, 
partially hand-written, on a plain piece of paper rather than 
official letterhead.  For these reasons, the Board finds that 
it lacks probative value and can do no more than suggest an 
association, as opposed to support a grant of service 
connection.  It is afforded no more weight than that.

Referable to the alternative method of establishing nexus, by 
way of presumptive service connection for a chronic 
condition, it is noted that the Veteran separated from 
service in March 1954.  His first confirmed diagnosis of 
degenerative changes of the spine is in February 2008, which 
is well outside the applicable one year presumptive period.  
Therefore, the presumption is not applicable in this case.   
See 38 C.F.R. §§ 3.307, 3.309 (2008).  

In sum, the preponderance of the evidence is found to be 
against the Veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Service connection is not 
warranted for the Veteran's low back disability. 




ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus with Achilles tendonitis is denied.

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
Laura H. Eskenazi
 Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


